UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

FEDERAL TRADE COMMISSION and
OFFICE OF THE ATTORNEY
GENERAL, STATE OF FLORIDA,
DEPARTMENT OF LEGAL AFFAIRS,

Plaintiffs,
Vv. Case No: 6:20-cv-1192-Orl-78DCl

UNDER SEAL
GDP NETWORK LLC,G&G
SUCCESS LLC, G & N SQUARED
LLC, GINO DE PAZ, GRACE DE PAZ,
and SHABANA KHUBLAL,

 

Defendants.
|

 

ORDER

THIS CAUSE is before the Court on Plaintiffs’ Ex Parte Motion to Temporarily Seal
File (‘Motion to Seal,” Doc. S-8). In consideration of Plaintiffs’ Motion to Seal, it is
ORDERED that, good cause having been shown, the motion is GRANTED, and the
docket sheet and all pleadings and papers filed in the above-captioned matter shall be
sealed. The seal shall lift automatically without further order of the Court at 5:00 p.m.,
Eastern Time five business days after the date of this Order unless either Plaintiff moves
to continue the seal before it is automatically lifted, in which case the seal shall remain in
place until this Court rules on such a motion. This Order shall only be construed to prohibit
disclosure of any of the sealed information by the Office of the Clerk of the Court. This
Order shall not be construed to prohibit service or other disclosure by Plaintiffs and Court-

appointed Receiver, or those acting on either Plaintiffs or Receiver’s behalf.
Also before the Court is Plaintiffs’ Ex Parte Motion for Leave to File a Motion for
Temporary Restraining Order and Memorandum in Support Thereof in Excess of Twenty-
Five Pages (Doc. S-9), which, good cause having been shown, is also GRANTED.

TEMPORARY RESTRAINING ORDER

oe A a el

Plaintiffs, the Federal Trade Commission (“FTC”), and the Office of the Attorney
General, State of Florida, Department of Legal Affairs (“State of Florida”), have filed their
Complaint for Permanent Injunction and Other Equitable Relief (Doc. S-1) pursuant to
Sections 13(b) and 19 of the Federal Trade Commission Act (“FTC Act’), 15 U.S.C.
§§ 53(b), 57b, the Telemarketing and Consumer Fraud and Abuse Prevention Act
(‘Telemarketing Act”), 15 U.S.C. §§ 6101-6108, and the Florida Deceptive and Unfair
Trade Practices Act (‘“FDUTPA’), Fla. Stat. § 501.201 ef seq., and have moved, pursuant
to Federal Rule of Civil Procedure 65(b), for an ex parte Motion for a Temporary
Restraining Order with Asset Freeze, Appointment of a Receiver, Other Equitable Relief,
and Order to Show Cause Why a Preliminary Injunction Should Not Issue against
Defendants GDP Network LLC, G & G Success LLC, G & N Squared LLC, Gino De Paz,
Grace De Paz, and Shabana Khublal. (Doc. S-10).

The Court, having considered the Complaint, the ex parte motion for a temporary
restraining order, and all declarations, exhibits, and the memorandum of points and
authorities attached in support, and being otherwise advised, GRANTS Piaintiffs’ motion
for a temporary restraining order and FINDS and ORDERS as follows:

I. Findings
A. This Court has jurisdiction over the subject matter of this case, and there is good
cause to believe that it will have jurisdiction over all parties hereto, and that venue

in this district is proper.
There is good cause to believe that, in numerous instances, Defendants have sold
through telemarketing a debt relief service to consumers by misrepresenting that
consumers who purchase their service will have their credit card interest rates
reduced substantially and permanently, that they will be able to pay off their credit
card debt three to five times faster as a result of lowered interest rates, and that
consumers will save thousands of dollars on their credit card debt. There is good
cause to believe that Defendants have, on numerous instances, misrepresented
that they are representatives of, or affiliated with, consumers’ banks, credit card
issuers, or credit card associations. There is also good cause to believe that
Defendants have, on numerous instances, failed to disclose, or to disclose
adequately to consumers material terms and conditions of their debt relief services,
and requested or received advance payment of a fee or consideration for debt
relief services and received such payment through the means of a Remotely
Created Payment Order.

There is good cause to believe that Defendants have engaged in and are likely to
engage in acts or practices that violate Section 5(a) of the FTC Act, 15 U.S.C.
§ 45(a); the FTC’s Telemarketing Sales Rule ("TSR’), 16 C.F.R. Part 310; and the
FDUTPA, and that Plaintiffs are therefore likely to prevail on the merits of this
action.

There is good cause to believe that immediate and irreparable harm will result from
Defendants’ ongoing violations of the FTC Act, the TSR, and the FDUTPA unless
Defendants are restrained and enjoined by order of this Court.

There is good cause to believe that immediate and irreparable damage to this
Court’s ability to grant effective final relief for consumers (including monetary
restitution, rescission, disgorgement, or refunds) will occur from the sale, transfer,
destruction, or other disposition or concealment by Defendants of assets,
documents, records, or other evidence if Defendants are provided with advance
-notice of Plaintiffs’ application, Defendants’ assets are not frozen, and Corporate
Defendants are not placed into receivership. Therefore, there is good cause for the
Court to (1) issue this Order without prior notice to Defendants pursuant to Federal
‘Rule of Procedure 65(b); (2) appoint a Temporary Receiver over the Corporate
Defendants; (3) freeze Defendants’ assets; (4) grant Plaintiffs and the Temporary
Receiver immediate access to Defendants’ business premises; (5) authorize
Plaintiffs to take expedited discovery; and (6) order the ancillary relief described
below.

Weighing the equities and considering Plaintiffs’ likelihood of ultimate success on
the merits, it is in the public interest that the Court enter an ex parte Temporary
Restraining Order with an asset freeze, the appointment of a temporary receiver,
immediate access to business premises, expedited discovery, and other equitable
relief as delineated herein.

This Court has authority to issue this Order pursuant to Section 13(b) of the FTC
Act, 15 U.S.C. § 53(b); Federal Rule of Civil Procedure 65; and the All Writs Act,
28 U.S.C. § 1651.

No security is required of any agency of the United States for issuance of a

temporary restraining order. Fed. R. Civ. P. 65{c).
Il. Definitions

For the purpose of this Temporary Restraining Order (‘Order’), the following

definitions shall apply:

A.

“Asset” includes any legal or equitable interest in, right to, or claim to, any
property, wherever located and by whomever held, and all proceeds, product,
offspring, rents, or profit of or from that property.

“Corporate Defendant(s)” means GDP Network LLC; G & G Success LLC, also
doing business as YF Solution LLC, QSC Professionals, and G.C.D. Management
LLC; and G & N Squared LLC, also doing business as Dynamic Solution Group;
and each of their subsidiaries, affiliates, successors, and assigns, and any fictitious
business entities or business names created or used by these entities, or any of
them.

“Debt Relief Product or Service” means any product, service, plan, or program
represented, expressly or by implication, to renegotiate, settle, or in any way alter
the terms of payment or other terms of the debt or obligation between a consumer
and one or more creditors or debt collectors, including a reduction in the balance,
interest rate, or fees owed by a consumer to a creditor or debt collector.
“Defendants” means all of the Individual Defendants and Corporate Defendants,
individually, collectively, or in any combination, and each of them by whatever
names each might be known.

“Document” is synonymous in meaning and equal in scope to the usage of
“document” and “electronically stored information” in Federal Rule of Civil

Procedure 34(a), and includes writings, drawings, graphs, charts, photographs,
sound and video recordings, images, Internet sites, web pages, websites,
electronic correspondence, including e-mail and instant messages, contracts,
accounting data, advertisements, FTP Logs, Server Access Logs, books, written
or printed records, handwritten notes, telephone logs, telephone scripts, receipt
books, ledgers, personal and business canceled checks and check registers, bank
statements, appointment books, computer records, customer or sales databases
and any other electronically stored information, including Documents located on
remote servers or cloud computing systems, and other data or data compilations
from which information can be obtained directly or, if necessary, after translation
into a reasonable usable form. A draft or non-identical copy is a separate document
within the meaning of the term.

“Electronic Data Host” means any person or entity in the business of storing,
hosting, or otherwise maintaining electronically stored information. This includes,
but is not limited to, any entity hosting a website or server, and any entity providing
“cloud based” electronic storage.

“Individual Defendant(s)” means Gino De Paz, Grace De Paz, and Shabana
Khublal, and by whatever other names each may be known, individually,
collectively, or in any combination.

“Outbound Telephone Call” means a telephone call initiated by a Telemarketer
to induce the purchase of goods or services or to solicit a charitable contribution.
“Public Health and Safety Event” means (1) any public health or safety
emergency announced or declared by any federal, state, or local government

authority or (2) the existence of any order, regulation, or action by a federal, state,
or local government authority relating to public health or safety governing or
otherwise restricting public or commercial activity, such as a quarantine or stay-at-
home order.

“Receiver” or “Temporary Receiver” means the individual appointed as receiver
or temporary receiver appointed in Section XIV of this Order and any deputy
receivers that shall be named by the temporary receiver.

“Receivership Entities” means Corporate Defendants as well as any other entity
that has conducted any business related to the marketing, promotion, offering for
sale, or sale of Defendants’ debt relief service, including by receiving Assets
derived from any activity that is the subject of the Complaint in this matter, and that
the Receiver determines is controlled or owned by any Defendant.

“Remotely Created Payment Order” means any payment instruction or order
drawn on a person's account that is created by the payee or the payee’s agent and
deposited into or cleared through the check clearing system. The term includes,
without limitation, a “remotely created check.” It also includes any check that is not
created by the paying bank and that does not bear a signature applied, or
purported to be applied, by the person on whose account the check is drawn.
“Telemarketer” means any person who, in connection with Telemarketing,
initiates or receives telephone calls to or from a customer or donor.
“Telemarketing” means any plan, program, or campaign that is conducted to
induce the purchase of goods or services ora charitable contribution by use of one

or more telephones.
il. Prohibited Business Activities

IT IS HEREBY ORDERED that Defendants and Defendants’ officers, agents,

employees, and attorneys, and all other persons in active concert or participation with

them, who receive actual notice of this Order, whether acting directly or indirectly, in

Connection with the advertising, marketing, promoting, or offering for sale of any goods or

services, are temporarily restrained and enjoined from:

A. Misrepresenting, or assisting others in misrepresenting, expressly or by

implication, any of the following:

1.

That consumers who purchase Defendants’ debt relief service will have
their credit-card interest rates reduced substantially and permanently;
That consumers who purchase Defendants’ debt relief services will be able
to pay off their credit card debt three to five time faster as a result of lowered
credit card interest rates;

That consumers who purchase Defendants’ debt relief service will save
thousands of dollars on their credit card debt as a result of lowered credit
card interest rates;

That Defendants are representatives of, or otherwise affiliated with,

consumers’ banks, credit card issuers, or credit card associations such as

MasterCard or Visa; or

Any other fact material to consumers concerning any good or service, such
as: the total costs; any materials restrictions, limitations, or conditions; or
any material aspect of its performance, efficacy, nature, or central

characteristics;
B. Representing, or assisting others in representing, expressly or by implication, the
benefits, performance, or efficacy of any good or service, unless the representation
is non-misleading, and, at the time such representation is made, Defendants
possess and rely upon competent and reliable evidence to substantiate that the
representation is true; and

C. Failing to disclose, or disclose adequately, the material terms and conditions of
Defendants’ offer, including that Defendants’ service may result in a consumer
having to pay additional bank or transaction fees, such as balance transfer fees,
to credit card issuers, which can total three to five percent of the amount of a
consumer's transferred credit card debt.

IV. Prohibitions Regarding Telemarketing
IT IS FURTHER ORDERED that Defendants and Defendants’ officers, agents,
employees, and attorneys, and all other persons in active concert or participation with
them, who receive actual notice of this Order, whether acting directly or indirectly, in
connection with Telemarketing of any product or service, including any Debt Relief

Product or Service, are temporarily restrained and enjoined from:

A. initiating, or causing others to initiate, an Outbound Telephone Call:

1. That misrepresents, directly or by implication, any material aspect of any
Debt Relief Product or Service, including but not limited to, the amount and
duration of a credit card interest rate reduction that a consumer may obtain,
how quickly a consumer will be able to pay off credit card debt using such
service, and the amount of money that a consumer may save by using such

service;
That misrepresents, directly or by implication, an affiliation with, or
endorsement or sponsorship by, consumers’ banks, credit card issuers, or
credit card associations such as MasterCard and Visa; or

That fails to disclose, in a clear and conspicuous manner, that any Debt
Relief Product or Service might result in a consumer having to pay
additional bank or transaction fees, such as balance transfer fees to credit
card issuers, which typically total three to five percent of the amount of the

consumer's transferred credit card debt; or

B. Violating any provision of the Telemarketing Sales Rule, 16 C.F.R. Part 310,

including, but not limited to, by:

1.

Requesting or receiving payment of a fee or consideration for any Debt
Relief Product or Service before: (a) they have renegotiated, settled,
reduced, or otherwise altered the terms of at least one debt pursuant to a
settlement agreement, debt management plan, or other such valid
contractual agreement executed by the consumer, and (b) the consumer
has made at least one payment pursuant to that agreement; or

Creating or causing to be created, directly or indirectly, a remotely created
check as payment for goods or services offered or sold through
telemarketing.

V. Prohibition on Release of Customer Information

IT IS FURTHER ORDERED that Defendants and Defendants’ officers, agents,

employees, and attorneys, and all other persons in active concert or participation with

10
them, who receive actual notice of this Order, whether acting directly or indirectly, are

temporarily restrained and enjoined from:

A. Selling, renting, leasing, transferring, or otherwise disclosing, the name, address,
birth date, telephone number, email address, credit card number, bank account
number, Social Security number, or other financial or identifying information of any
person that any Defendant obtained in connection with any activity that pertains to
the subject matter of this Order; or

B. Benefiting from or using the name, address, birth date, telephone number, email
address, credit card number, bank account number, Social Security number, or
other financial or identifying information of any person that any Defendant obtained
in connection with any activity that pertains to the subject matter of this Order.
Provided, however, that Defendants may disclose such identifying information to a

law enforcement agency, to their attorneys as required for their defense, as required by

any law, regulation, or court order, or in any filings, pleadings or discovery in this action
in the manner required by the Federal Rules of Civil Procedure and by any protective
order in the case.
Vi. Asset Freeze

IT IS FURTHER ORDERED that Defendants and Defendants’ officers, agenis,
employees, and attorneys, and all other persons in active concert or participation with
them, who receive actual notice of this Order, whether acting directly or indirectly, are
temporarily restrained and enjoined from:

A. Transferring, liquidating, converting, encumbering, pledging, loaning, selling,

concealing, dissipating, disbursing, assigning, relinquishing, spending,

11
withdrawing, granting a lien or security interest or other interest in, or otherwise

disposing any of Assets that are:

1. owned, controlled, or held, in whole or in part, by any Defendant;

2. held, in whole or in part, for the direct or indirect benefit of, any Defendant;
3. in the actual or constructive possession of any Defendant;

4, owned or controlled by, or in the actual or constructive possession of, or

otherwise held for the benefit of, any corporation, partnership, asset

protection trust, or other entity that is directly or indirectly owned, managed,

or controlled by any Defendant;
Opening or causing to be opened any safe deposit boxes, commercial mail boxes,
or storage facilities titled in the name of any Defendant, either individually or jointly,
or subject to access by, or under the control of, any Defendant, except as
necessary to comply with written requests from the Receiver acting pursuant to its
authority under this Order, and after providing Plaintiffs prior notice and an
opportunity to inspect the contents to determine that they contain no Assets
covered by this Section;
_ Incurring charges or cash advances on any credit, debit, or ATM card issued in the
name, individually or jointly, of any Corporate Defendant or any corporation,
partnership, or other entity directly or indirectly owned, managed, or controlled by
any Defendant or of which any Defendant is an officer, director, member, or
manager. This includes any corporate bankcard or corporate credit card account
for which any Defendant is, or was on the date that this Order was signed, an

authorized signor; or

12
D. Depositing or cashing any checks or depositing any money orders or cash received
from consumers, clients, or customers of any Defendant.

The assets affected by this Section shall include: (1) all Assets of Defendants as
of the time this Order is entered; and (2) Assets obtained by Defendants after this Order
is entered if those Assets are derived from any activity that is the subject of the Complaint
in this matter or that is prohibited by this Order. This Section does not prohibit any
transfers of Assets to the Receiver or agreed to in writing by Plaintiffs, or repatriation of
foreign Assets specifically required by this Order.

Vil. Duties of Asset Holders and Other Third Parties

IT 1S FURTHER ORDERED that any financial or brokerage institution, Electronic
Data Host, credit card processor, payment processor, merchant bank, acquiring bank,
independent sales organization, third party processor, payment gateway, insurance
company, business entity, or person who receives actual notice of this Order (by service
or otherwise) and that (a) holds, controls, or maintains custody, through an account or
otherwise, of any Document on behalf of any Defendant or any Asset that is: owned or
controlled, directly or indirectly, by any Defendant, held, in part or in whole, for the benefit
of any Defendant; in the actual or constructive possession of any Defendant; or owned or
controlled by, in the actual or constructive possession of, or otherwise held for the benefit
of, any corporation, partnership, asset protection trust, or other entity that is directly or
indirectly owned, managed or controlled by any Defendant; (b) holds, controls, or
maintains custody of any Document or Asset associated with credits, debits or charges
made on behalf of any Defendant, including reserve funds held by payment processors,

credit card processors, merchant banks, acquiring banks, independent sales

13
organizations, third party processors, payment gateways, insurance companies, or other

entities; or (c) has held, controlled, or maintained custody of any such Document, Asset,

or account at any time since the date of entry of this Order shall:

A.

Hold, preserve, and retain within its control and prohibit the withdrawal, removal,

alteration, assignment, transfer, pledge, encumbrance, disbursement, dissipation,

relinquishment, conversion, sale, or other disposal of any such Document or Asset,

as well as all Documents or other property related to such Assets, except by further

order of this Court;

Deny any Person, except the Receiver, access to any safe deposit box,

commercial mailbox, or storage facility that is titled in the name of any Defendant,

either individually or jointly, or otherwise subject to access by any Defendant;

Provide Plaintiffs’ counsel and the Receiver, within three business days of

receiving a copy of this Order, a sworn statement setting forth, for each Asset or

account covered by this Section:

1. the identification number of each such account or Asset;

2. the balance of each such account, or a description of the nature and value
of each such Asset as of the close of business on the day on which this
Order is served and, if the account or Asset has been closed or removed,
the date closed or removed, the total funds removed in order to close the
account, and the name of the person or entity to whom such account or
Asset was remitted; and

3. the identification of any safe deposit box, commercial mailbox, or storage

facility that is either titled in the name, individually or jointly, of any

14
Defendant, or is otherwise subject to access by any Defendant; and

D. Within five business days of a request from any Plaintiff or the Receiver, promptly
provide Plaintiffs’ counsel and the Receiver with copies of all records or other
documents pertaining to such account or Asset, including originals or copies of
account applications, account statements, signature cards, checks, drafts, deposit
tickets, transfers to and from the accounts, including wire transfers and wire
transfer instructions, all other debit and credit instruments or slips, currency
transaction reports, 1099 forms, and all logs and records pertaining to such safe
deposit boxes, commercial mail boxes, and storage facilities.

Provided, however, that this Section does not prohibit any transfers to the Receiver
or agreed to in writing by Plaintiffs, or repatriation of foreign Assets specifically required
by this Order.

Vill. Financial Reports

IT IS FURTHER ORDERED that each Defendant, within five days of service of this
Order upon them, shall prepare and deliver to Plaintiffs’ counsel and the Receiver:

A. Completed financial statements on the forms attached to this Order as
Attachment A (Financial Statement of Individual Defendant) for themselves
individually, and Attachment B (Financial Statement of Corporate Defendant) for
each Corporate Defendant; and

B. Completed Attachment C (IRS Form 4506, Request for Copy of a Tax Return) for

each Individual and Corporate Defendant.

15
IX. Foreign Asset Repatriation

IT IS FURTHER ORDERED that within five days following the service of this Order,

each Defendant shall:

A.

Provide Plaintiffs’ counsel and the Receiver with a full accounting, verified under
oath and accurate as of the date of this Order, of all Assets, Documents, and
accounts outside of the United States which are: (1) titled in the name, individually
or jointly, of any Defendant; (2) held by any person or entity for the benefit of any
Defendant or for the benefit of, any corporation, partnership, asset protection trust,
or other entity that is directly or indirectly owned, managed or controlled by any
Defendant; or (3) under the direct or indirect control, whether jointly or singly, of
any Defendant;

Take all steps necessary to provide Plaintiffs’ counsel and Receiver access to all
Documents and records that may be held by third parties located outside of the
territorial United States, including signing the Consent to Release of Financial
Records appended to this Order as Attachment D;

Transfer to the territory of the United States any and all Documents and Assets
located in foreign countries which are: (1) titled in the name, individually or jointly,
of any Defendant; (2) held by any person or entity for the benefit of any Defendant
or for the benefit of any corporation, partnership, asset protection trust, or other
entity that is directly or indirectly owned, managed or controlled by any Defendant;
or (3) under the direct or indirect control, whether jointly or singly, of any Defendant;
and

The same business day as any repatriation, (1) notify the Receiver and counsel

16
for Plaintiffs of the name and location of the financial institution or other entity that

is the recipient of such Documents or Assets; and (2) serve this Order on any such

financial institution or other entity.

X. Non-interference With Repatriation

IT 1S FURTHER ORDERED that Defendants, Defendants’ officers, agents,
employees, and attorneys, and all other persons in active concert or participation with any
of them, who receive actual notice of this Order, whether acting directly or indirectly, are
temporarily restrained and enjoined from taking any action, directly or indirectly, which
may result in the encumbrance or dissipation of foreign Assets, or in the hindrance of the
repatriation required by this Order, including:

A. Sending any communication or engaging in any other act, directly or indirectly, that
results in a determination by a foreign trustee or other entity that a “duress” event
has occurred under the terms of a foreign trust agreement until such time that all
Defendants’ Assets have been fully repatriated pursuant to this Order; or

B. Notifying any trustee, protector or other agent of any foreign trust or other related
entities of either the existence of this Order, or of the fact that repatriation is
required pursuant to a court order, until such time that all Defendants’ Assets have
been fully repatriated pursuant to this Order.

XI. Consumer Credit Reports
IT IS FURTHER ORDERED that Plaintiffs may obtain credit reports concerning
any Defendants pursuant to Section 604(a)(I) of the Fair Credit Reporting Act, 15 U.S.C.
§ 1681b(a)(I), and that, upon written request, any credit reporting agency from which

such reports are requested shall provide them to Plaintiffs.

17
Xil. Preservation of Records
IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,
employees, and attorneys, and all other persons in active concert or participation with any
of them, who receive actual notice of this Order, whether acting directly or indirectly, are
temporarily restrained and enjoined from:

A. Destroying, erasing, falsifying, writing over, mutilating, concealing, altering,
transferring, or otherwise disposing of, in any manner, directly or indirectly,
Documents that relate to: (1) the business, business practices, Assets, or business
or personal finances of any Defendant, (2) the business practices or finances of
entities directly or indirectly under the control of any Defendant; or (3) the business
practices or finances of entities directly or indirectly under common control with
any other Defendant; or

B. Failing to create and maintain Documents that, in reasonable detail, accurately,
fairly, and completely reflect Defendants’ incomes, disbursements, transactions,
and use of Defendants’ Assets.

XIll. Report of New Business Activity
IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,
employees, and attorneys, and all other persons in active concert or participation with any
of them, who receive actual notice of this Order, whether acting directly or indirectly, are
temporarily restrained and enjoined from creating, operating, or exercising any control
over any business entity, whether newly formed or previously inactive, including any
partnership, limited partnership, joint venture, sole proprietorship, or corporation, without

first providing Plaintiffs’ counsel and the Receiver with a written statement disclosing: (1)

18
the name of the business entity; (2) any fictitious business names associated with the

entity; (3) the address and telephone number of the business entity; (4) the state of

incorporation or organization of the business entity; (5) the Employee Identification

Number or Federal Employer Identification Number of the business entity; (6) the names

of the business entity's officers, directors, principals, managers, and employees; and (7)

a detailed description of the busihess entity's intended activities.

XIV. Appointment of Temporary Receiver
IT IS FURTHER ORDERED that Johnathan E. Perlman is appointed as temporary
receiver of the Receivership Entities, with the full power of an equity receiver. The

Receiver shall be solely the agent of this Court in acting as Receiver under this Order.

XV. Duties and Authority of Receiver
IT IS FURTHER ORDERED that the Receiver is directed and authorized to
accomplish the following:

A. Assume full control of Receivership Entities by removing, as the Receiver deems
necessary or advisable, any director, officer, independent contractor, employee,
attorney, or agent of any Receivership Entity from control of, management of, or
participation in, the affairs of the Receivership Entity;

B. Take exclusive custody, control, and possession of all Assets and Documents of,
or in the possession, custody, or under the control of, any Receivership Entity,
wherever situated;

C. Conserve, hold, manage, and prevent the loss of all Assets of the Receivership
Entities, and perform all acts necessary or advisable to preserve the value of those

Assets. The Receiver shall assume control over the income and profits therefrom

19
and all sums of money now, hereafter due, or owing to the Receivership Entities.
The Receiver shall have full power to sue for, collect, and receive, all Assets of the
Receivership Entities and of other persons or entities whose interests are now
under the direction, possession, custody, or control of, the Receivership Entities.
Provided, however, that the Receiver shall not attempt to collect any amount from
a consumer if the Receiver believes the consumer's debt to the Receivership
Entities has resulted from the deceptive acts or practices or other violations of law
alleged in the Complaint in this matter, without prior Court approval:

Obtain, conserve, hold, manage, and prevent the loss of all Documents of the
Receivership Entities, and perform all acts necessary or advisable to preserve
such Documents. The Receiver shall: divert mail; preserve all Documents of the
Receivership Entities that are accessible via electronic means (such as online
access to financial accounts and access to electronic documents held onsite or by
Electronic Data Hosts, by changing usernames, passwords or other log-in
credentials); take possession of all electronic Documents of the Receivership
Entities stored onsite or remotely; take whatever steps necessary to preserve all
such Documents; and obtain the assistance of the FTC's Digital Forensic Unit for
the purpose of obtaining electronic documents stored onsite or remotely;

Choose, engage, and employ attorneys, accountants, appraisers, and other
independent contractors and technical specialists, as the Receiver deems
advisable or necessary in the performance of duties and responsibilities under the

authority granted by this Order;

20
Make payments and disbursements from the receivership estate that are
necessary or advisable for carrying out the directions of, or exercising the authority
granted by, this Order, and to incur, or authorize the making of, such agreements
as may be necessary and advisable in discharging his or her duties as Receiver.
The Receiver shall apply to the Court for prior approval of any payment of any debt
or obligation incurred by the Receivership Entities prior to the date of entry of this
Order, except payments that the Receiver deems necessary or advisable to secure
Assets of the Receivership Entities, such as rental payments;

Take all steps necessary to secure and take exclusive custody of each location
from which the Receivership Entities operate their businesses. Such steps may
include, as the Receiver deems necessary or advisable: (1) securing the location
by changing the locks and alarm codes and disconnecting any internet access or
other means of access to the computers, servers, internal networks, or other
records maintained at that location; and (2) requiring any persons present at the
location to leave the premises, to provide the Receiver with proof of identification,
and/or to demonstrate to the satisfaction of the Receiver that such persons are not
removing from the premises Documents or Assets of the Receivership Entities.
Law enforcement personnel, including police or sheriffs, may assist the Receiver
in implementing these provisions in order to keep the peace and maintain security.
if requested by the Receiver, the United States Marshal will provide appropriate
and necessary assistance to the Receiver to implement this Order and is

authorized to use any necessary and reasonable force to do so;

21
Take all steps necessary to prevent the modification, destruction, or erasure of any
web page or website registered to and operated, in whole or in part, by any
Defendants, and to provide access to all such web page or websites to Plaintiffs’
representatives, agents, and assistants, as well as Defendants and their
representatives;

Enter into and cancel contracts and purchase insurance as advisable or
necessary;

Prevent the inequitable distribution of Assets and determine, adjust, and protect
the interests of consumers who have transacted business with the Receivership
Entities;

Make an accounting, as soon as practicable, of the Assets and financial condition
of the receivership and file the accounting with the Court and deliver copies thereof
to all parties;

Institute, compromise, adjust, appear in, intervene in, defend, dispose of, or
otherwise become party to any legal action in state, federal or foreign courts or
arbitration proceedings as the Receiver deems necessary and advisable to
preserve or recover the Assets of the Receivership Entities, or to carry out the
Receiver’s mandate under this Order, including actions challenging fraudulent or
voidable transfers;

Issue subpoenas to obtain Documents and records pertaining to the receivership,
and conduct discovery in this action on behalf of the receivership estate, in addition

to obtaining other discovery as set forth in this Order;

22
Open one or more bank accounts at designated depositories for funds of the
Receivership Entities. The Receiver shall deposit all funds of the Receivership
Entities in such designated accounts and shall make all payments and
disbursements from the receivership estate from such accounts. The Receiver
shall serve copies of monthly account statements on all parties;

Maintain accurate records of all receipts and expenditures incurred as Receiver;
Allow Plaintiffs’ representatives, agents, and assistants, as well as Defendants and
their representatives, reasonable access to the premises of the Receivership
Entities, or any other premises where the Receivership Entities conduct business.
The purpose of this access shall be to inspect and copy any and all books, records,
Documents, accounts, and other property owned by, or in the possession of, the
Receivership Entities or their agents. The Receiver shall have the discretion to
determine the time, manner, and reasonable conditions of such access;

Allow Plaintiffs’ representatives, agents, and assistants, as well as Defendants and
their representatives reasonable access to all Documents in the possession,
custody, or control of the Receivership Entities;

Cooperate with reasonable requests for information or assistance from any state
or federal civil or criminal law enforcement agency;

Suspend business operations of the Receivership Entities if in the judgment of the
Receiver such operations cannot be continued legally and profitably;

If the Receiver identifies a nonparty entity as a Receivership Entity, promptly notify
the entity as well as the parties, and inform the entity that it can challenge the

Receiver’s determination by filing a motion with the Court. Provided, however, that

23
the Receiver may delay providing such notice until the Receiver has established
control of the non-party entity and its assets and records, if the Receiver
determines that notice to the entity or the parties before the Receiver establishes
control over the entity may result in the destruction of records, dissipation of
assets, or any other obstruction of the Receiver's control of the entity;

If in the Receiver’s judgment the business operations cannot be continued legaily
and profitably, take all steps necessary to ensure that any of the Receivership
Entities’ web pages or websites relating to the activities alleged in the Complaint
cannot be accessed by the public, or are modified for consumer education and/or
informational purposes, and take all steps necessary to ensure that any telephone
numbers associated with the Receivership Entities cannot be accessed by the
public, or are answered solely to provide consumer education or information
regarding the status of operations; and

File with the Court, on or before the date set in Section XXVIII of this Order for the
hearing to show cause, a report outlining (1) the steps taken by the Receiver to
implement the terms of the Order; (2) the value of all assets and sum of all liabilities
of the Receivership Entities; (3) the steps the Receiver intends to take in the future
to protect receivership assets, recover receivership assets from third parties, and
adjust receivership liabilities; (4) the Receiver’s opinion on whether any portion of
the business of any of the Receivership Entities can continue to operate legally
and profitably; and (5) any other matters that the Receiver believes should be

brought to the Court’s attention.

24
Provided, however, that the Receiver may delay undertaking any of the duties set
forth in this Section to the extent that the Receiver determines that a Public Health or
Safety Event prevents the Receiver from undertaking such duties safely; and provided,
further, that any such delay shall not be deemed a failure of the Receiver to exercise his
obligations.

XVI. Transfer of Receivership Property to Receiver

IT IS FURTHER ORDERED that Defendants and any other person, with
possession, custody or control of property of, or records relating to, the Receivership
Entities shall, upon notice of this Order by personal service or otherwise, fully cooperate
with and assist the Receiver in taking and maintaining possession, custody, or control of
the Assets and Documents of the Receivership Entities and immediately upon the written
or oral instruction of the Receiver transfer or deliver to the Receiver possession, custody,
and control of, the following:

A. All Assets held by or for the benefit of the Receivership Entities;

B. All Documents of or pertaining to the Receivership Entities;

C. All computers, electronic devices, mobile devices and machines used to conduct
the business of the Receivership Entities;

D. All Assets and Documents belonging to other persons or entities whose interests
are under the direction, possession, custody, or control of the Receivership
Entities; and

E. All keys, codes, usernames and passwords necessary to gain or to secure access

to any Assets or Documents of or pertaining to the Receivership Entities, including

25
access to their business premises, means of communication, accounts, computer

systems (onsite and remote), Electronic Data Hosts, or other property.

In the event that any person or entity fails to deliver or transfer any Asset or
Document, or otherwise fails to comply with any provision of this Section, the Receiver
may file an Affidavit of Non-Compliance regarding the failure and a motion seeking
compliance or a contempt citation. Upon the filing of the affidavit, the Court may authorize,
without additional process or demand, Writs of Possession or Sequestration or other
equitable writs requested by the Receiver. The writs shall authorize and direct the United
States Marshal or any sheriff or deputy sheriff of any county, or any other federal or state
law enforcement officer, to seize the asset, document, or other thing and to deliver it to
the Receiver.

XVII. Provision of Information to Receiver

IT IS FURTHER ORDERED that Defendants shall provide to the Receiver,
immediately upon request, the following:

A. A list of all Assets and accounts of the Receivership Entities that are held in any
name other than the name of a Receivership Entity, or by any person or entity
other than a Receivership Entity:

B. A list of all agents, employees, officers, attorneys, servants and those persons in
active concert and participation with the Receivership Entities, or who have been
associated or done business with the Receivership Entities; and

C. A description of any Documents covered by attorney-client privilege or attorney

work product, including files where such Documents are likely to be located,

26
authors or recipients of such Documents, and search terms likely to identify such
electronic Documents.
XVIII. Cooperation with the Receiver

IT IS FURTHER ORDERED that Defendants; Receivership Entities; Defendants’
or Receivership Entities’ officers, agents, employees, and attorneys, all other persons in
active concert or participation with any of them, and any other person with possession,
custody, or control of property of or records relating to the Receivership entities who
receive actual notice of this Order shall fully cooperate with and assist the Receiver. This
cooperation and assistance shall include providing information to the Receiver that the
Receiver deems necessary to exercise the authority and discharge the responsibilities of
the Receiver under this Order; providing any keys, codes, usernames and passwords
required to access any computers, electronic devices, mobile devices, and machines
(onsite or remotely) and any cloud account (including specific method to access account)
or electronic file in any medium; advising all persons who owe money to any Receivership
Entity that all debts should be paid directly to the Receiver; and transferring funds at the
Receiver’s direction and producing records related to the Assets and sales of the
Receivership Entities.

XIX. Non-Interference with the Receiver

IT IS FURTHER ORDERED that Defendants; Receivership Entities; Defendants’

or Receivership Entities’ officers, agents, employees, attorneys, and all other persons in

active concert or participation with any of them, who receive actual notice of this Order,

27
and any other person served with a copy of this Order, are restrained and enjoined from

directly or indirectly:

A. Interfering with the Receiver’s efforts to manage, or take custody, control, or
possession of, the Assets or Documents subject to the receivership;

B. Transacting any of the business of the Receivership Entities;

C. Transferring, receiving, altering, selling, encumbering, pledging, assigning,
liquidating, or otherwise disposing of any Assets owned, controlled, or in the
possession or custody of, or in which an interest is held or claimed by, the
Receivership Entities; or

D. Refusing to cooperate with the Receiver or the Receiver's duly authorized agents
in the exercise of their duties or authority under any order of this Court.

| XX. Stay of Actions

IT IS FURTHER ORDERED that, except by leave of this Court, during the
pendency of the receivership ordered herein, Defendants, Defendants’ officers, agents,
employees, attorneys, and all other persons in active concert or participation with any of
them, who receive actual notice of this Order, and their corporations, subsidiaries,
divisions, or affiliates, and all investors, creditors, stockholders, lessors, customers and
other persons seeking to establish or enforce any claim, right, or interest against or on
behalf of Defendants, and all others acting for or on behalf of such persons, are enjoined
from taking action that would interfere with the exclusive jurisdiction of this Court over the

Assets or Documents of the Receivership Entities, including:

28
Filing or assisting in the filing of a petition for relief under the Bankruptcy Code, 11
U.S.C. § 101 ef seq., or of any similar insolvency proceeding on behalf of the
Receivership Entities;

Commencing, prosecuting, or continuing a judicial, administrative, or other action
or proceeding against the Receivership Entities, including the issuance or
employment of process against the Receivership Entities, except that such actions
may be commenced if necessary to toll any applicable statute of limitations; or
Filing or enforcing any lien on any asset of the Receivership Entities, taking or
attempting to take possession, custody, or control of any Asset of the Receivership
Entities; or attempting to foreclose, forfeit, alter, or terminate any interest in any
Asset of the Receivership Entities, whether such acts are part of a judicial
proceeding, are acts of self-help, or otherwise; or

Provided, however, that this Order does not stay: (1) the commencement or

continuation of a criminal action or proceeding; (2) the commencement or continuation of

an action or proceeding by a governmental unit to enforce such governmental unit’s police

or regulatory power; or (3) the enforcement of a judgment, other than a money judgment,

obtained in an action or proceeding by a governmental unit to enforce such governmental

unit’s police or regulatory power.

XXI. Compensation of Receiver

IT IS FURTHER ORDERED that the Receiver and all persons hired by the

Receiver as authorized under this Order, including counsel to the Receiver and

accountants, are entitled to reasonable compensation for the performance of duties

pursuant to this Order and for the cost of actual out-of-pocket expenses incurred by them,

29
from the Assets now held by, in the possession or control of, or which may be received

by, the Receivership Entities. The Receiver shall file with the Court and serve on the

parties periodic requests for the payment of such reasonable compensation, with the first
such request filed no more than sixty days after the date of entry of this Order. The

Receiver shall not increase the hourly rates used as the bases for such fee applications

without prior approval of the Court.

XXII. Receiver’s Bond
IT IS FURTHER ORDERED that the Receiver shall file with the Clerk of this Court

a bond in the sum of $25,000.00 with sureties to be approved by the Court, conditioned

that the Receiver will well and truly perform the duties of the office and abide by and

perform all acts the Court directs. 28 U.S.C. § 754.

XXIII. Immediate Access to Business Offices and Records
IT 1S FURTHER ORDERED that:

A. To allow Plaintiffs and the Receiver to preserve Assets and evidence relevant to
this action and to expedite discovery and unless Plaintiffs or the Receiver
determine(s) that a Public Health or Safety Event makes it unsafe for Plaintiffs or
the Receiver to do so, Plaintiffs and the Receiver, and their representatives,
agents, contractors, and assistants, shall have immediate access to any business
premises and storage facilities, owned, controlled, or used by the Receivership
Entities. Such locations include (a) 7616 Southland Boulevard, Suite 1 18, Orlando,
Florida 32809;-(b) 7800 Southland Boulevard, Suite 210, Orlando, Florida 32809;
and (c) 7649 West Colonial Drive, Suite 120, Orlando, Florida 32818, and any

offsite location or commercial mailbox used by the Receivership Entities. The

30
Receiver may exclude Defendants, Receivership Entities, and their employees
from the business premises during the immediate access. In the event of a Public
Health or Safety Event, the Receiver may, if the Receiver determines it safe to do
so, enter any of Defendants’ business premises after business hours. Any landlord,
management office, security office, or any other person or entity that controls
access to any such business premises shall, immediately upon receiving notice of
this Order, cooperate with the Receiver and take whatever steps necessary to
allow the Receiver access to such business premises after business hours; and
such persons or entities are prohibited from notifying Defendants of the existence
of this Order or the Receiver’s entry into the business premises until the Receiver
has notified such persons or entities in writing that the Receiver has secured such
business premises;

Plaintiffs and the Receiver, and their representatives, agents, contractors, and
assistants, are authorized to obtain the assistance of federal, state and local law
enforcement officers as they deem necessary to effect service and to implement
peacefully the provisions of this Section;

Plaintiffs and the Receiver, and their representatives, agents, contractors, and
assistants, are authorized to remove Documents from the Receivership Entities’
premises in order that they may be inspected, inventoried, and copied. Plaintiffs
shall return any removed materials to the Receiver within five business days of
completing inventorying and copying, or such time as is agreed upon by Plaintiffs
and the Receiver,

Plaintiffs’ access to the Receivership Entities’ Documents pursuant to this Section

31
shall not provide grounds for any Defendant to object to any subsequent request
for Documents served by Plaintiffs;

E. lf any Documents, computers, or electronic storage devices containing information
related to the business practices or finances of the Receivership Entities are at a
location other than those listed herein, including personal residence(s) of any
Defendant, then, immediately upon the written or oral instruction of the Receiver,
Defendants and Receivership Entities shall produce to the Receiver all such
Documents, computers, and electronic storage devices, along with any codes or
passwords needed for access. In order to prevent the destruction of computer data
upon service of this Order, any such computers or electronic storage devices shall
be powered down in the normal course of the operating system used on such
devices and shall not be powered up or used until produced for copying and
inspection. Defendants are precluded from introducing in any proceeding in this
case any Document not so produced; and

F, If any communications or records of any Receivership Entity are stored with an
Electronic Data Host, such Entity shall, immediately upon receiving notice of this
order, provide the Receiver with the username, passwords, and any other login
credential needed to access the communications and records, and shall not
attempt to access, or cause a third-party to attempt to access, the communications
or records.

XXIV. Distribution of Order By Defendants
IT IS FURTHER ORDERED that Defendants shall immediately provide a copy of

this Order to each affiliate, telemarketer marketer, sales entity, successor, assign,

32
member, officer, director, employee, agent, independent contractor, client, attorney,
spouse, subsidiary, division, and representative of any Defendant, and shall, within ten
days from the date of entry of this Order, and provide Plaintiffs’ counsel and the Receiver
with a sworn statement that this provision of the Order has been satisfied, which
statement shall include the names, physical addresses, phone number, and email
addresses of each such person or entity who received a copy of the Order. Furthermore,
Defendants shall not take any action that would encourage officers, agents, members,
directors, employees, salespersons, independent contractors, attorneys, subsidiaries,
affiliates, successors, assigns or other persons or entities in active concert or participation
with them to disregard this Order or believe that they are not bound by its provisions.
XXV. Expedited Discovery

IT IS FURTHER ORDERED that, notwithstanding the provisions of Federal Rules
of Civil Procedure 26(d) and (f) and 30(a)(2)(A)(iii), and pursuant to Federal Rules of Civil
Procedure 30(a), 34, and 45, Plaintiffs and the Receiver are granted leave, at any time
after service of this Order, to conduct limited expedited discovery for the purpose of
discovering: (1) the nature, location, status, and extent of Defendants’ Assets; (2) the
nature, location, and extent of Defendants’ business transactions and operations; (3)
Documents reflecting Defendants’ business transactions and operations; or (4)
compliance with this Order. The limited expedited discovery set forth in this Section shall
proceed as follows:
A. Plaintiffs and the Receiver may take the deposition of parties and non-parties.

Forty-eight hours’ notice shall be sufficient notice for such depositions. The

limitations and conditions set forth in Federal Rules of Civil Procedure 30(a)(2)(B)

33
and 31(a)(2)(B) regarding subsequent depositions of an individual shall not apply
to depositions taken pursuant to this Section. Any such deposition taken pursuant
to this Section shall not be counted towards the deposition limit set forth in Federal
Rules of Civil Procedure 30(a)(2)(A) and 31(a)(2)(A) and depositions may be taken
by telephone or other remote electronic means.

Plaintiffs and the Receiver may serve upon parties requests for production of
Documents or inspection that require production or inspection within five days of
service, provided, however, that three days of notice shall be deemed sufficient for
the production of any such Documents that are maintained or stored only in an
electronic format.

Plaintiffs and the Receiver may serve upon the parties interrogatories that require
response within five days of service.

Plaintiffs and the Receiver may serve subpoenas upon non-parties that direct
production or inspection within five days of service.

Service of discovery taken pursuant to this Section, shall be sufficient if made by
facsimile, email, or by overnight delivery.

Any expedited discovery taken pursuant to this Section is in addition to, and is not
subject to, the limits on discovery set forth in the Federal Rules of Civil Procedure
and the Local Rules of this Court. The expedited discovery permitted by this
Section does not require a meeting or conference of the parties, pursuant to
Federal Rules of Civil Procedure 26(d) and (f).

The parties are exempted from making initial disclosures under Federal Rule of

Civil Procedure 26(a)(1) until further order of this Court.

34
XXVI. Service of this Order

IT IS FURTHER ORDERED that copies of this Order as well as the Motion for
Temporary Restraining Order and ail other pleadings, Documents, and exhibits filed
contemporaneously with that Motion (other than the Complaint and summons), may be
served by any means, including facsimile transmission, electronic mail or other electronic
messaging, personal or overnight delivery, United States Mail or FedEx, by agents and
employees of Plaintiffs, by any law enforcement agency, or by private process server,
upon any Defendant or any person (including any financial institution) that may have
possession, custody or control of any Asset or Document of any Defendant, or that may
be subject to any provision of this Order pursuant to Federal Rule of Civil Procedure
65(d)(2). For purposes of this Section, service upon any branch, subsidiary, affiliate or
office of any entity shall effect service upon the entire entity.

XXVII. Correspondence and Service on Plaintiffs
IT IS FURTHER ORDERED that, for the purpose of this Order, all correspondence

and service of pleadings on Plaintiffs shall be done via electronic transmission to:

For Plaintiff Federal Trade Commission:

Samantha Gordon at sgordon@fitc.gov
William Hodor at whodor@ftc.gov
Audrey Austin at aaustin2@ftc.gov

For Plaintiff Office of the Attorney General, State of Florida, Department of Legal
Affairs:

Donna Valin at Donna.Valin@myfloridalegal.com

Paul Courtright at Paul.Courtright@myfloridalegal.com
Patrick Crotty at Patrick.Crotty@myfioridalegal.com

35
XXVIII. Preliminary Injunction Hearing
IT IS FURTHER ORDERED that, pursuant to Federal Rule of Civil Procedure

65(b), Defendants shall appear before this Court on July 20, 2020, at 9:30 a.m. in

Courtroom 3B at the United States Courthouse located at 401 West Central Boulevard,

Orlando, Florida to show cause, if there is any, why this Court should not enter a

preliminary injunction enjoining Defendants from further violations of the FTC Act, the

TSR, and the FDUTPA as alleged in the Complaint, continuing the freeze of their assets,

continuing the receivership, and imposing such additional relief as may be appropriate

pending final adjudication of the Complaint filed in this matter.
XXIX. Briefs and Affidavits Concerning Preliminary Injunction
IT IS FURTHER ORDERED that:

A. Defendants shall file with the Court and serve on Plaintiffs’ counsel any answering
pleadings, affidavits, motions, expert reports, declarations, or legal memoranda no
later than five days prior to the hearing on the Plaintiffs’ request for a preliminary
injunction.

B. Plaintiffs may file responsive or supplemental pleadings, materials, affidavits,
expert reports, declarations, or memoranda with the Court and serve the same on
counsel for Defendants no later than one day prior to the preliminary injunction
hearing in this matter,

C. The hearing shall be limited to argument of counsel unless the Court grants
express leave to the contrary in advance of the hearing.

D. All affidavits, pleadings, motions, expert reports, declarations, legal memoranda or

oppositions must be served by personal or overnight delivery, facsimile, or e-mail.

36
XXX. Duration of Order
IT IS FURTHER ORDERED that this Order shall expire at 11:59 p.m. Eastern Time
fourteen days from the date of entry noted below, unless within such time, the Order is
extended for an additional period pursuant to Federal Rule of Civil Procedure 65(b)(2).
XXXI. Retention of Jurisdiction
IT {S FURTHER ORDERED that this Court shall retain jurisdiction of this matter

for all purposes.

DONE and ORDERED in Orlando, Florida on July 10, 2020.

 

WENDY W. B
UNITED STATES T JUDG

Copies furnished to:

Counsel of Record

37
ATTACHMENT A

Financial Statement of
Individual Defendant
FEDERAL TRADE COMMISSION

FINANCIAL STATEMENT OF INDIVIDUAL DEFENDANT

Definitions and Instructions:

4. Complete all items. Enter “None” or “N/A” (“Not Applicable”) in the first field only of any item that does not apply
to you. If you cannot fully answer a question, explain why.

2. “Dependents” include your spouse, live-in companion, dependent children, or any other person, whom you or your
spouse (or your children’s other parent) claimed or could have claimed as a dependent for tax purposes at any
time during the past five years.

3. “Assets” and ‘Liabilities’ include ALL assets and liabilities, located within the United States or any foreign country
or territory, whether held individually or jointly and whether held by you, your spouse, or your dependents, or held
by others for the benefit of you, your spouse, or your dependents.

4. Attach continuation pages as needed. On the financial statement, state next to the Item number that the Item is
being continued. On the continuation page(s), identify the Item number(s) being continued.

5. Type or print legibly.
6. Initial each page in the space provided in the lower right corner.

7. Sign and date the completed financial statement on the last page.

Penalty for False Information:
Federal law provides that any person may be imprisoned for not more than five years, fined, or both, if such person:

(1) ‘in any matter within the jurisdiction of the executive, legislative, or judicial branch of the Government of the
United States, knowingly and willfully fatsifies, conceals or covers up by any trick, scheme, or devise a material fact,
makes any materially false, fictitious or fraudutent statement or representation; or makes or uses any false writing or
document knowing the same to contain any materially false, fictitious or fraudulent statement or entry” (18 U.S.C. § 1001);

(2) ‘inany .. . statement under penaity of perjury as permitted under section 1746 of title 28, United States Code,
willfully subscribes as true any material matter which he does not believe to be true” (18 U.S.C. § 1621); or

(3) “in any (. . . statement under penalty of perjury as permitted under section 1746 of title 28, United States
Code) in any proceeding before or ancillary to any court or grand jury of the United States knowingly makes any false
material declaration or makes or uses any other information . . . knowing the same to contain any false material
declaration” (18 U.S.C. § 1623).

For a felony conviction under the provisions cited above, federal law provides that the fine may be not more than the
greater of (i) $250,000 for an individual or $500,000 for a corporation, or (ii) if the felony results in pecuniary gain to any
person or pecuniary loss to any person other than the defendant, the greater of twice the gross gain or twice the gross
loss. 18 U.S.C. § 3571.

 

Federal Trade Commission Financial Statement of Individual Defendant

Attachment A
 

BACKGROUND INFORMATION

 

Item 1. Information About You

 

 

 

 

 

 

 

Futl Name Social Security No.
Current Address of Primary Residence Driver's License No. State Issued
Phone Numbers DateofBirth: / f
Home:( —) (mmidd/yyyy)
Fax: ( ) Ptace of Birth
LJRent [Jown From (Date): of / E-Mail Address
(mmidd/yyyy)

 

 

Intemeat Home Page

 

Previous Addresses for past five years (if required, use additional pages at end of form)

 

Address From: ?/ 7? Unt /
. (mmidd/yyyy) (mmidd/yyyy)

CRent [Jown

 

Address From.  o/ 7 Unt: / f/f

CrRent Clown

 

Address From / 7? Unt: 7 7

OiRent Clown

 

 

Identify any other name(s) and/or social security number(s) you have used, and the time period(s) during which they
were used:

 

Item 2. Information About Your Spouse or Live-In Companion

 

 

 

 

Spouse/Companion’s Name Social Security No. Date of Birth
i of
immiddiyyyy)
Address (if different from yours) Phone Number Place of Birth
(_)
LJRent (Jown From (Date). / /
(mmiddiyyyy)

 

identify any other name(s) and/or social security number(s) you have used, and the time period(s) during which they were used:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employer's Name and Address Job Title
Years in Present Job Annual Gross Salary/Wages

$
Item 3. Information About Your Previous Spouse.
Name and Address Sccial Security No.

Date of Birth

fof

(mmiddiyyyy)
Item 4. Contact Information (name and address of closest living relative other than your spouse)
Name and Address Phone Number

( )

Initials:
1 of 10 Federal Trade Commission Financial Statement of Individual Defendant

Attachment A
 

item 5. Information About Dependents (whether or not they reside with you)

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and Address Social Security No. Date of Birth
of
. (mmiddlyyyy)
Relationship
Name and Address Social Security No. Date of Birth
fof
(mmidd/yyyy)
Relationship
Name and Address Social Security No. Date of Birth
(mmvddlyyyy)
Relationship
Name and Address Social Security No. Date of Birth
(mmiddiyyyy)
Relationship

 

 

Item 6. Employment Information/Employment Income

Provide the following information for this year-to-date and for each of the previous five full years, for each business entity of which you were a director,
officer, member, partner, employee (including self-employment), agent, owner, shareholder, contractor, participant or consultant at any time during that
period, “Income” includes, but is not limited to, any salary, commissions, distributions, draws, consulting fees, toans, loan payments, dividends,
royalties, and benefits for which you did not pay (a.g., health insurance premiums, automobile lease or loan payments) received by you or anyone else
on your behalf.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Company Name and Address Dates Employed Income Received: Y-T-D & 5 Prior Yrs.
Year Income
From (Month/Year) To (Month/Year)
! / 20 $
Ownership Interest? (1 Yes (J No $
Positions Held From (Month/Year) To (Month/Year) $
i } $
t f $
! / $
Company Name and Address Dates Employed Income Received: Y-T-D & 5 Prior Yrs.
Year Income
From (Month/Year) To (Month/Year)
! ‘ 20 $
Ownership Interest? (J Yes (1) No $
Positions Held From (Month/Year) To (Month/Year) _ / $
! ft $
f / $
‘ i 3 ;
Company Name and Address Dates Employed Income Received: Y-T-D & 5 Prior Yrs.
Year Income
From (Month/Year) To (Month/Year)
' ! 20 $
Ownership Interest? [1] Yes (1 No $
Positions Held From (Month/Year) To (Month/Year) $
i / $
i i $
i f $
Initials:
2 of 10 Federal Trade Commission Financial Statement of Individual Defendant

Attachment A

 

 
 

o

 

Item 7. Pending Lawsuits Filed By or Against You or Your Spouse
n filed by or against you or your spouse in any court or before an administrative agency in the United States or in
At item 12, list lawsults that resulted in final judgments or settlements in your favor. At Item 21, list lawsuits that

List all pending tawsuits that have bee:
any foreign country or territory. Note:
resulted In final judgments or settleme

ints against you.

 

Caption of Proceeding

Court or Agency and Location

Case No.

Nature of

Proceeding

Relief Requested

Status or
Cisposition

 

 

 

 

 

 

 

 

 

 

Item 8. Safe Deposit Boxes

List all safe deposit boxes, located within the United States or in any foreign country or territory,

you, your spouse, or any of your dependents, or held by others for the beriefit of you, your spouse, or any of your dependents.

whether held Individually or jointly and whether held by

 

Name of Owner(s)

Name & Address of Depository Institution

Box No.

Contents

 

 

 

 

 

 

 

3of 10

Initials:

 

Federal Trade Commission Financial Statement of Individual Defendant

Attachment A

 
 

oe a FINANCIAL INFORMATION |

REMINDER: When an item asks for information regarding your “assets” and “liabilities” include ALL. assets and liabilities, located within
the United States or in any foreign country or territory, or institution, whether held individually or jointly, and whether held by you, your -
spouse, or any of your dependents, or held by others for the benefit of you, your.spouse, or any of your dependents. In addition, provide
all documents requested in Item 24 with your completed Financial Statement.:
ASSETS

 

ttem 9, Cash, Bank, and Money Market Accounts

List cash on hand (as opposed to cash in bank accounts or other financial accounts) and ail bank accounts, monay market accounts, or other financial
accounts, Including but not limited to checking accounts, savings accounts, and certificates of deposit. The term “cash on hand” Includes butis not
limited to cash in the form of currency, uncashed checks, and money orders.

 

 

 

 

 

 

 

 

a. Amount of Cash on Hand $ Form of Cash on Hand
b. Name on Account Name & Address of Financial Institution Account No. Current Balance
$
$
$
$
$

 

 

 

 

ltem 10. Publicly Traded Securities
List all publicly traded securities, including but not limited to, stocks, stock options, corporate bonds, mutual funds, U.S. government securities {including
but not {limited to treasury bills and treasury notes), and state and municipal bonds. Also lst any U.S. savings bonds.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Owner of Security \ssuer Type of Security No. of Units Owned
Broker House, Address Broker Account No.

Current Fair Market Value Loan(s) Against Security

$ $
Owner of Security Issuer Type of Security. No. of Units Owned
Broker House, Address . Broker Account No.

Current Fair Market Value Loan{s) Against Security

$ $
Quwner of Security \ssuer Type of Security No. of Units Owned
Broker House, Address — ~ Broker Account No.

Current Fair Market Value Loan(s) Against Security

$ $

Initials:

 

 

4of 10 Federal Trade Commission Financial Statement of individual Osfendant
Attachment A

 
 

corporation, and oil or mineral lease.

item 11. Non-Public Business and Financial Interests
List all non-public business and financial interests, Including but not limited to any interest in a non-public corporation, subchapter-S corporation, limited
lability corporation (“LLC”), general or limited partnership, joint venture, sole proprietorship, intemational business corporation or personal investment

 

Entity’s Name & Address

Type of Business or Financial
Interest (a.g., LLC, partnership)

Owner

(e.g., self, spouse) %

Ownership

If Officer, Director, Member
or Partner, Exact Title

 

 

 

 

 

 

 

item 12. Amounts Owed to You, Your

Spouse, or Your Dependents

 

 

 

 

 

 

 

 

 

 

Debtor's Name & Address Date Obligation Orginal Amount Owed | Nature of Obligation (if the result of a final court
Incurred (Month/Year) | $ judgment or settlement, provide court name
t and docket number}
Current Amount Owed | Payment Schedule
$ $
Debtor's Telephone Dabter’s Relationship to You
Debtor's Name & Address Date Obligation Original Amount Owed | Nature of Obligation (if the result of a final court
Incurred (Month/Year) | ¢ judgment or settlement, provide court name
/ and docket number}
Current Amount Owed Payment Schedule
$ $
Debtor's Telephone Debtor's Relationship to You

 

Item 13. Life Insurance Policies

List all life Insurance policies (including endowment policies) with any cash-surrender value.

 

 

 

 

 

 

 

Insurance Company's Name, Address, & Telephone No. Beneficiary Policy No. Face Value
$
Insured Loans Against Policy | Surrender Vatue
$ $
Insurance Company's Name, Address, & Telephone No. Beneficlary Policy No. Face Value
$
Insured Loans Against Policy | Surrender Value
$ $

 

Item 14. Deferred income Arrangements
List all deferred income arrangements, including but not limited to,
other retirement accounts, and college savings plans (¢.g., 529 Plans).

deferred annuities, pensions plans, profit-sharing plans, 401(k) plans, IRAs, Keoghs,

 

 

 

 

 

 

 

 

 

 

 

Trustee or Administrator's Name, Address & Telephone No. Name on Account Account No.
Date Established Type of Plan Surrender Value before
i of Taxes and Penalties
{mmiddlyyyy) $
Trustee or Administrator's Name, Address & Telephone No. Name on Account Account No.
Date Established Type of Plan Surrender Value before
i o¢ Taxes and Penalties
$

 

5 of 10

Initials:

 

Federal Trade Commission Financial Statement of Individual Defendant

Attachment A

 
~ o~

 

Item 15. Pending Insurance Payments or inheritances
List any periding insurance payments or inheritances owsd to you.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Type Amount Expected | Date Expected (mnavddfyyyy)
$ it
$ iof
$ if
Item 16. Vehicles
List all cars, trucks, motorcycles, boats, airplanes, and other vehicles.
Vehicle Type Year Registered Owner's Name Purchase Price Original Loan Amount | Current Balance
$ / $ $
Make Ragistration State & No. Account/Loan No. Current Value Monthly Payment
§ $
Model Address of Vehicle's Location | Lender's Name and Address
Vehicle Type | Year Registered Owner's Name Purchase Price Original Loan Amount | Current Balance
: $ $ 5
Make Registration State & No. Account/Loan No. Current Value Monthly Payment
$ $
Model Address of Vehicle's Location Lander’s Name and Address
Vehicle Type | Year Registered Owner's Name Purchase Price Original Loan Amount Current Balance
$ 3 $
Make Registration State & No. Account/Loan No. Current Value Monthly Payment
$ $
Model Address of Vehicle's Location | Lender's Name and Address
Vehicle Type | Year Registered Owner's Name Purchase Price Original Loan Amount Current Balance
. 8 LS wo $. .
Make Registration State & No. Account/Loan No. Current Value Monthly Payment
$ $
Madel Address of Vehicle's Location Lenders Name and Address
;
|

 

Item 17. Other Personal Property

List all other personal property not listed in Items 9-16 by category, whether held for personal use, Investment or any other reason, including but not
limited to coins, stamps, artwork, gemstones, jewelry, bullion, other collectibles, copyrights, patents, and other intellectual property.

 

 

 

 

 

 

 

 

 

 

 

 

Property Category : os
(e.g., artwork, jewelry) Name of Owner Property Location Acquisition Cost Current Value
$ $
$ $
$ $
Initials:
6 of 10 Federal Trade Commission Financial Statement of Individual Defendant

Attachment A

 

 
 

Item 18. Real Property
List all rea! property interests (including any land contract)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Property's Location Type of Property Namefs) on Title or Contract and Ownership Percentages
Acquisition Date (mmidd/yyyy) Purchase Price Current Value Basis of Valuation
fof $ $
Lender's Name and Address Loan or Account No. Current Balance On First Mortgage or
Contract
$
Monthly Payment
$
Other Mortgage Loan(s) (describe) Monthly Payment CO Rental Unit
$
Current Balance Monthly Rent Received
$ $
Property's Location Type of Property Name(s) on Title or Contract and Ownership Percentages
Acquisition Date (mm/dd/yyyy) Purchase Price Current Value Basis of Valuation
i of $ $
Lender's Name and Address Loan or Account No. Curent Balance On First Mortgage or
Contract
$
Monthly Payment
$
Other Mortgage Loan(s) (describe) Monthly Payment O Rental Unit
$
Currant Balance Monthly Rent Received
$ $
LIABILITIES

 

item 19. Credit Cards
List each credit card account held by you, your spouse, or your dependents, and any othar credit cards thal you, your spouse, or your dependents use,
whether issued by a United States or foreign financial institution.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Credit Card (e.g., Visa,
MasterCard, Department Store} Account No. Name(s) on Account Current Balance
$
$
$
$
$
Item 20. Taxes Payable
List all taxes, such as income taxes or real estate taxes, owed by you, your spouse, or your dependents.
Type of Tax Amount Owed Year Incurred
$ _
$
$

 

 

 

Initials:

 

 

 

7 of 10 Federal Trade Commission Financial Statement of Individual Defendant

Attachment A
an am

 

Item 21. Other Amounts Owed by You, Your Spouse, or Your Dependents
List all other amounts, not listed elsewhere in this financial statement, owed by you, your spouse, or your dependents.

 

Lender/Creditors Name, Address, and Telephone No. | Nature of Debt (If the result of a court judgment or settlement, provide court name and docket
number)

 

Lender/Creditor’s Relationship to You

 

 

 

 

 

Date Liabiity Was Incurred Original Amount Owed | Current Amount Owed Payment Schedule

(rnmiddlyyyy) s $

Lender/Crediter's Name, Address, and Telephone No. | Nature of Debt {if the result ‘of a court judgment or settlement, provide court name and docket
number)

 

Lender/Creditor’s Relationship to You

 

 

Dale Labiity Was Incurred Original Amount Owed Currant Amount Owed Payment Schedule
(mmiddyyyy) $ $ i

 

 

 

OTHER FINANCIAL INFORMATION

 

Item 22, Trusts and Escrows —

List all funds and other assets that are being held In trust or escrow by any perscn or entity for you, your spouse, or your dependents. Include any legal
ratalners being held on your behalf by legal counsel. Also fist all funds or other assets that are being hald in trust or escrow by you, your spouse, or your
dependents, for ny person or entity.

 

 

 

 

: Date Established a :
Trustee or Escrow Agent's Name & Address (mmiddiyyyy) Grantor Beneficiaries Present Market Value of Assets
i oft $
hod $
fof $

 

 

 

 

 

*Hf the market value of any asset is unknown, describe the asset and state Its cost, if you know it.

 

Item 23. Transfers of Assets

List each person or entity to whom you have transferred, In the aggregate, more than $5,000 in funds or other assets during the previous five years by
loan, gift, sale, or other transfer (exclude ordinary and necessary living and business expenses paid to unrelated third parties). For each such person or
entity, state the total amount transferred during that periad.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

, . . Transfer Date Type of Transfer
Transferee's Name, Addrass, & Relationship Property Transferred Aggregate Value (mmiddlyyyy) (6.g., Loan, Gif)

$ fod

$ ieof

$ iof¢

;
“If the market value of eny asset Is unknown, describe the asset and state its cost, if you know it.
Initials:
Bof 10 Federal Trade Commission Financial Statement of individual Defendant

Attachment A

 
 

Item 24. Document Requests
Provide copies of the following documents with your completed Financial Statement.

 

Federal tax returns filed during the last three years by or on behalf of you, your spouse, or your dependents.

 

All applications for bank loans or other extensions of credit (other than credit cards) that you, your spouse, or your
dependents have submitted within the last two years, including by obtaining copies from jenders if necessary.

 

 

 

 

 

 

 

Item 3 For each bank account listed in Item 9, all account statements for the past 3 years.
For each business entity listed in Item 11, provide (including by causing to be generated from accounting records) the

Item 114 most recent balance sheet, tax return, annual income statement, the most recent year-to-date Income statement, and all
general ledger files from account records.
All appraisals that have been prepared for any property listed in Item 17, including appraisals done for insurance

lfem 17 purposes. You may exclude any category of property where the total appraised value of all property in that category is
less than $2,000.

Item 18 All appraisals that have been prepared for real property listed in Item 18.

Item 21 Documentation for all debts listed in liem 21.

Item 22 All executed documents for any trust or escrow listed in Item 22. Also provide any appraisals, including insurance

appraisals that have been done for any assets held by any such trust or in any such escrow.

 

SUMMARY FINANCIAL SCHEDULES

 

Item 25. Combined Balance Sheet for You, Your Spouse, and Your Dependents

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Assots Liabilities

Cash on Hand (item 9) s Loans Against Publicly Traded Securities (Item 10) $
Funds Held In Financial Institutions (item 9) 5 Vehicles - Liens (Item 16) 5
U.S. Government Securities (Item 10) is Real Property - Encumbrances (Item 18) $
Publicly Traded Securities {!tem 10) S Credit Cards (Item 19) $
Nor-Public Business and Financial Interests (Item 11) | $ Taxes Payable (!tem 20) $
Amounts Owed to You (Item 12) $ Amounts Owed by You (Item 21) $

Lifa Insurance Policies (item 13) g Other Liabilittes {Iternize)
Deferred Income Arrangements (Item 14) $ $
Vehicles (Item 16) $ $
Other Personat Property (item 17) $ $
Real Property (Item 18) $ i$
Other Assets (!temiza) S
| _ $ __ . $
$ $
$ $
Total Assets | 3 Total Liabilities $

 

 

 

 

Item 26. Combined Current Monthly Income and Expenses for You, Your Spouse, and Your Dependents
Provide the current menthly income and expenses for you, your spouse, and your dependents. Do not include credit card payments separately; rather,
include credit card expenditures In the appropriate categories.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

income (State source of each item) Expenses
Salary - After Taxes $ Mortgage or Rental Payments for Residence(s) $
Source:
Feas, Commissions, and Rayalties $ Proparty Taxes for Residence(s) $
Source:
Interest Rental Property Expenses, Including Mortgage Payments, Taxes,
Source: $ and Insurance $
Dividends and Capita! Gains $ Car or Other Vehicle Lease or Loan Payments $
Source:
Gross Rental Income $ Food Expenses $
Source:
Profits from Sale Propristorships $ Clothing Expenses $
Source:
Distributions from Partnerships, S-Corporations, Utilites
and LLCs 3 $
Source:
Initials:
Sof 10 Federal Trade Commission Financial Statement of Individual Defendant

Attachment A

 

 
a pa

 

Item 28. Combined Current Monthly Income and Expenses for You, Your Spouse, and Your Dependents (cont.)

 

 

 

 

 

 

 

 

 

 

 

Distributions from Trusts and Estates Mecical Expenses, Including Insurance
Source: $ $
Distributions from Deferred Income Arrangements Other Insurance Premiums
Source: $ $
Social Security Payments $ Other Transporation Expenses $
Alimony/Child Support Received 3 Other Expenses (itemize)
Gambling Income 5 ee TS
Other Income (Itemize} 5
$ $
_ $ _ $
$ $
Total Income | $ Total Expenses $

 

 

 

 

ATTACHMENTS

 

Item 27. Documents Attached to this Financial Statement
List all documents that ara being submitted with this financial statement. For any Item 24 documents that are not attached, explain why.

 

Item No. Document Relates To Description of Document

 

 

 

 

 

 

 

 

 

 

 

| am submitting this financial statement with the understanding that it may affect action by the Federal Trade
Commission or a federal court. | have used my best efforts to obtain the information requested in this statement. The
responses | have provided to the items above are true and contain all the requested facts and information of which | have
notice or knowledge. | have provided all requested documents in my custody, possession, or control. | know of the
penalties for false statements under 18 U.S.C. § 1001, 18 U.S.C. § 1621, and 18 U.S.C. § 1623 (five years imprisonment
and/or fines). | certify under penalty of perjury under the laws of the United States that the foregoing is true and correct.

Executed on:

 

(Date) Signature

 

10 of 10 Federal Trade Commission Financlai Statement of Individual Defendant

Attachment A

 
ATTACHMENT B

Financial Statement of
Corporate Defendant
FEDERAL TRADE COMMISSION

FINANCIAL STATEMENT OF CORPORATE DEFENDANT

 

Instructions:

1.

tw

Complete all items. Enter “None” or "N/A" (“Not Applicable”) where appropriate. If you cannot fully answer a
question, explain why.

The font size within each field will adjust automatically as you type to accommodate longer responses.

In completing this financial statement, “the corporation” refers not only to this corporation but also to each of its
predecessors that are not named defendants in this action.

When an Item asks for information about assets or liabilities “held by the corporation,” include ALL such assets
and liabilities, located within the United States or elsewhere, held by the corporation or held by others for the
benefit of the corporation.

 

Attach continuation pages as needed. On the financial statement, state next to the Item number that the Item is
being continued. On the continuation page(s), identify the Item number being continued.

Type or print legibly.

An officer of the corporation must sign and date the completed financial statement on the last page and initial
each page in the space provided in the lower right corner.

Penalty for False Information:

Federal law provides that any person may be imprisoned for not more than five years, fined, or both, if such person:

(1) “in any matter within the jurisdiction of any department or agency of the United States knowingly and
willfully falsifies, conceals or covers up by any trick, scheme, or device a material fact, or makes any false,
fictitious or fraudulent statements or representations, or makes or uses any false writing or document knowing the
same to contain any false, fictitious or fraudulent statement or entry” (18 U.S.C. § 1001);

(2)“in any . . . statement under penalty of perjury as permitted under section 1746 of title 28, United States Code,
willfully subscribes as true any material matter which he does not believe to be true” (18 U.S.C. § 1621); or

(3) “in any (. . . statement under penalty of perjury as permitted under section 1746 of title 28, United States
Code) in any proceeding before or ancillary to any court or grand jury of the United States knowingly makes any
false material declaration or makes or uses any other information . . . knowing the same to contain any false
material declaration.” (18 U.S.C. § 1623)

For a felony conviction under the provisions cited above, federal law provides that the fine may be not more than the
greater of (i) $250,000 for an individual or $500,000 for a corporation, or (ii) if the felony results in pecuniary gain to any
person or pecuniary loss to any person other than the defendant, the greater of twice the gross gain or twice the gross loss.
18 U.S.C. § 3571.

 

Attachment B
Item 1. General Information

Corporation's Full Name

BACKGROUND INFORMATION

 

Primary Business Address

From (Date)

 

Telephone No.

Fax No.

 

 

E-Mail Address

Internet Home Page

 

All other current addresses & previous addresses for past five years, including post office boxes and mail drops:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address From, Until

Address From/Until

Address From/Until

All predecessor companies for past five years:

Name & Address From/Until

Name & Address From Until

Name & Address From/Until

Item 2. Legal Information

Federal Taxpayer ID No. State & Date of Incorporation

State Tax ID No. State Profit or Not For Profit

Corporation's Present Status: Active Inactive Dissolved

If Dissolved: Date dissolved By Whom

Reasons

Fiscal Year-End (Mo./Day) Corporation's Business Activities

Item 3. Registered Agent

Name of Registered Agent

Address Telephone No.
Page 2 Initials

Attachment B
Item 4. Principal Stockholders

List all persons and entities that own at least 5% of the corporation's stock.

Name & Address % Owned

 

 

 

 

Item 5. Board Members

 

List all members of the corporation’s Board of Directors.

Name & Address % Owned Term (From/Until

 

 

 

 

 

Item 6. Officers

 

List all of the corporation's officers, including de facto officers (individuals with significant management responsibility
whose titles do not reflect the nature of their positions).

Name & Address % Owned

 

 

 

 

 

Initials

Attachment B

Page 3

 
Item 7. Businesses Related to the Corporation

 

List all corporations, partnerships, and other business entities in which this corporation has an ownership interest.

Name & Address Business Activities % Owned

 

 

 

 

State which of these businesses, if any, has ever transacted business with the corporation

 

 

Item 8. -—- Businesses Related to Individuals

List all corporations, partnerships, and other business entities in which the corporation’s principal stockholders, board
members, or officers (i.e., the individuals listed in Items 4 - 6 above) have an ownership interest.

Individual’s Name Business Name & Address Business Activities °%o Owned

 

 

 

 

 

 

State which of these businesses, if any, have ever transacted business with the corporation

 

 

Item 9. Related Individuals

 

List all related individuals with whom the corporation has had any business transactions during the three previous fiscal
years and current fiscal year-to-date. A “related individual” is a spouse, sibling, parent, or child of the principal
stockholders, board members, and officers {(i.¢., the individuals listed in Items 4 - 6 above).

 

Name and Address Relationship Business Activities

 

 

 

 

Page 4 Initials
Attachment B

 
Item 10, Outside Accountants

List all outside accountants retained by the corporation during the last three years.

 

 

 

 

 

 

 

Name Firm Name Address CPA/PA”
Item I1. Corporation's Recordkeeping

List all individuals within the corporation with responsibility for keeping the corporation's financial books and records for
the last three years.

Name, Address, & Telephone Number Position(s) Held

 

 

 

 

Item 12. Attorneys

 

List all attorneys retained by the corporation during the last three years.

Name Firm Name Address

 

 

 

 

 

 

 

Initials

Attachment B

Page 5
Item 13. Pending Lawsuits Filed by the Corporation

List all pending lawsuits that have been filed by the corporation in court or before an administrative agency. (List
lawsuits that resulted in final judgments or settlements in favor of the corporation in Item 25).

Opposing Party's Name & Address

 

Court's Name & Address

Docket No. Relief Requested Nature of Lawsuit
Status

Opposing Party’s Name & Address

Court's Name & Address

 

Docket No. Relief Requested Nature of Lawsuit

Status

 

Opposing Party’s Name & Address

 

Court's Name & Address

 

Docket No. Relief Requested Nature of Lawsuit
Status

Opposing Party’s Name & Address

 

Court’s Name & Address

 

Docket No. Relief Requested Nature of Lawsuit

 

Status

Opposing Party's Name & Address

 

 

 

 

 

 

 

 

 

 

 

Court’s Naine & Address
Docket No. Relief Requested Nature of Lawsuit
Status
Opposing Party's Name & Address
Court's Name & Address
Docket No. Relief Requested Nature of Lawsuit
Status
Page 6 Initials

Attachment B
Item 14. Current Lawsuits Filed Against the Corporation

 

List all pending lawsuits that have been filed against the corporation in court or before an administrative agency. (List

lawsuits that resulted in final judgments, settlements, or orders in Items 26 - 27).

Opposing Party’s Name & Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Court's Name & Address

Docket No. Relief Requested Nature of Lawsuit
Status

Opposing Party’s Name & Address

Court's Name & Address

Docket No. Relief Requested Nature of Lawsuit
Status

Opposing Party’s Name & Address

Court’s Name & Address

Docket No. Relief Requested Nature of Lawsuit
Status

Opposing Party’s Name & Address

Court’s Name & Address

Docket No. Relief Requested Nature of Lawsuit
Status

Opposing Party’s Name & Address

Court's Name & Address

Docket No. Relief Requested Nature of Lawsuit
Status

Opposing Party's Name & Address

Court’s Name & Address

Docket No. Relief Requested Nature of Lawsuit
Status

Page 7 Initials _

Attachment B
Item 15. Bankruptcy Information

[ist all state insolvency and federal bankruptcy proceedings involving the corporation.

 

 

Commencement Date Termination Date Docket No.
If State Court: Court & County If Federal Court: District
Disposition

Item 16. Safe Deposit Boxes

List all safe deposit boxes, located within the United States or elsewhere, held by the corporation, or held by others for the
benefit of the corporation. On a separate page, describe the contents of each box.

Owner's Name Name & Address of Depository Institution Box No.

 

 

 

 

 

 

FINANCIAL INFORMATION

 

REMINDER: When an Item asks for information about assets or liabilities “held by the corporation,” include
ALL such assets and liabilities, located within the United States or elsewhere, held by the corporation or held by
others for the benefit of the corporation.

Item 17, Tax Returns

List all federal and state corporate tax returns filed for the last three complete fiscal years. Attach copies of all returns.

 

 

 

 

 

 

Federal/ Tax Year Tax Due Tax Paid Tax Due Tax Paid Preparer’s Name
State/Both Federal Federal State State
3 $ $ $
$ $ $ $
$ $ $ $
Page & Initials _.

Attachment B

 
Item 18. Financial Statements

List all financial statements that were prepared for the corporation's last three complete fiscal years and for the current
fiscal year-to-date. Attach copies of all statements, providing audited statements if available.

Year Balance Shect Profit & Loss Statement Cash Flow Statement Changes in Owner's Equity Audited?

 

Item 19. Financial Summary

For each of the last three complete fiscal years and for the current fiscal year-to-date for which the corporation has not
provided a profit and loss statement in accordance with Item 18 above, provide the following summary financial

information.
Current Year-to-Date 1 Year Ago 2 Years Ago 3 Years Ago

 

GF
w
ar

~A

Gross Revenue

Expenses
Net Profit After Taxes

Payables

cd wv wm Sd
|
|

Receivables

Item 20. Cash, Bank, and Money Market Accounts

List cash and all bank and money market accounts, including but not limited to, checking accounts, savings accounts, and
certificates of deposit, held by the corporation. The term “cash” includes currency and uncashed checks.

 

 

 

 

 

 

 

Cash on Hand $ Cash Held for the Corporation's Benefit $
Name & Address of Financial Institution Signator(s) on Agcount Account No. Current
Balance
sc ee tr $ _

$

$

$

Page 9 Initials ee

Attachment B
Item 21. Government Obligations and Publicly Traded Securities

 

List all U.S. Government obligations, including but not limited to, savings bonds, treasury bills, or treasury notes, held by
the corporation. Also list all publicly traded securities, including but not limited to, stocks, stock options, registered and
bearer bonds, state and municipal bonds, and mutual funds, held by the corporation.

 

 

 

 

Issuer Type of Security/Obligation

No. of Units Owned Current Fair Market Value $ Maturity Date
Issuer Type of Security/Obligation

No. of Units Owned Current Fair Market Value $ Maturity Date
Item 22. Real Estate

List all real estate, including leaseholds in excess of five years, held by the corporation.

Type of Property Property's Location

 

Name(s) on Title and Ownership Percentages

 

Current Value $ Loan or Account No.

 

 

Lender's Name and Address

 

 

Current Balance On First Mortgage $ Monthly Payment $ __

Other Loan(s) (describe) Current Balance $
Monthly Payment $ Rental Unit? Monthly Rent Received $
Type of Property Property's Location

 

 

Name(s) on Title and Ownership Percentages

 

Current Value $ Loan or Account No.

 

 

Lender’s Name and Address

 

 

Current Balance On First Mortgage $ Monthly Payment $

Other Loan(s) (describe) Current Balance $

Monthly Payment $ Rental Unit? Monthly Rent Received $
Page 10 Initials | _

Attachment B
Item 23. Other Assets

List all other property, by category, with an estimated value of $2,500 or more, held by the corporation, including but not
limited to, inventory, machinery, equipment, furniture, vehicles, customer lists, computer software, patents, and other
intellectua! property.

 

 

 

 

 

 

 

 

 

 

Property Category Property Location Acquisition Current
Cost Value
$ $
$ $
$ $
$ $
3 $
$ $
$ 3
$ $
5 $
Item 24. Trusts and Escrows

List all persons and other entities holding funds or other assets that are in escrow or in trust for the corporation.

 

 

 

 

 

 

 

 

 

Trustee or Escrow Agent's Description and Location of Assets Present Market
Name & Address Value of Assets
$
$
$
$
$
$
5
Page 11 Initials

Attachment B
Item 25. Monetary Judgments and Settlements Owed To the Corporation
List all monetary judgments and settlements, recorded and unrecorded, owed to the corporation.

Opposing Party’s Name & Address

 

Court's Name & Address Docket No.
Nature of Lawsuit Date of Judgment Amount $

Opposing Party’s Name & Address

 

 

 

Court’s Name & Address Docket No.
Nature of Lawsuit Date of Judgment Amount $
Item 26, Monetary Judgments and Settlements Owed By the Corporation

List all monetary judgments and settlements, recorded and unrecorded, owed by the corporation.

Opposing Party's Name & Address

 

Court's Name & Address Docket No.
Nature of Lawsuit Date Amount $
Opposing Party’s Name & Address
Court's Name & Address Docket No.
Nature of Lawsuit Date of Judgment Amount $

Opposing Party’s Name & Address

 

Court’s Name & Address Docket No.
Nature of Lawsuit Date of Judgment Amount $

Opposing Party’s Name & Address

 

Court's Name & Address . Docket No.

Nature of Lawsuit Date of Judgment Amount $

Opposing Party's Name & Address

 

 

Court's Name & Address Docket No.
Nature of Lawsuit Date of Judgment Amount $
Page 12 Initials

Attachment B
Item 27. Government Orders and Settlements

List all existing orders and settlements between the corporation and any federal or state government entities.

 

 

 

 

Name of Agency Contact Person

Address Telephone No.
Agreement Date Nature of Agreement

Item 28. Credit Cards

List all of the corporation's credit cards and store charge accounts and the individuals authorized to use them.

Name of Credit Card or Store Names of Authorized Users and Positions Held

 

 

 

 

 

 

Item 29. Compensation of Employees

List all compensation and other benefits received from the corporation by the five most highly compensated employees,
independent contractors, and consultants (other than those individuals listed in Items 5 and 6 above), for the two previous
fiscal years and current fiscal year-to-date. “Compensation” includes, but is not limited to, salaries, commissions,
consulting fees, bonuses, dividends, distributions, royalties, pensions, and profit sharing plans. “Other benefits” include,
but are not limited to, loans, loan payments, rent, car payments, and insurance premiums, whether paid directly to the
individuals, or paid to others on their behalf.

 

 

 

 

 

 

Name/Position Current Fiscal J YearAgo 2 Years Ago Compensation or
Year-to-Date Type of Benefits
$ $ $
$ $ $
3 $ $
$ $ $
$ $ $
Page 13 Initials

Attachment B
Item 30. Compensation of Board Members and Officers

 

List all compensation and other benefits received from the corporation by cach person listed in Items 5 and 6. for the
current fiscal year-to-date and the two previous fiscal years. “Compensation” includes, but is not limited to, salaries,
commissions, consulting fees, dividends, distributions, royalties, pensions, and profit sharing plans. “Other benefits”
include, but are not limited to, loans, loan payments, rent, car payments, and insurance premiums, whether paid directly to
the individuals, or paid to others on their behalf.

 

 

 

 

 

 

 

 

NamerPosition Current Fiscal J YearAgo 2 Years Ago Compensation or
Year-to-Date Type of Benefits

$ $ $

3 $ $

$ $ $

$ $ $

$ $ $

$ $ $

$ $ $

$ $ $

Item 31. Transfers of Assets Including Cash and Property

List all transfers of assets over $2,500 made by the corporation, other than in the ordinary course of business, during the
previous three years, by loan, gift, sale. or other transfer.

 

 

 

 

 

 

 

Transferee’s Name, Address, & Relationship Property Aggregate Transfer Type of Transfer
Transferred Value Date (¢.g., Loan, Gift)
$
$
$
$
$
Page 14 Initials

Attachment B
Item 32. Documents Attached to the Financial Statement

List alt documents that are being submitted with the financial statement.

Item No. Document Description of Document
Relates To

 

 

 

 

 

 

 

 

 

 

I am submitting this financial statement with the understanding that it may affect action by the Federal Trade
Commission or a federal court. | have used my best efforts to obtain the information requested in this statement. The
responses I have provided to the items above are true and contain all the requested facts and information of which I have
notice or knowledge. I have provided all requested documents in my custody, possession, or control. I know of the
penalties for false statements under 18 U.S.C. § 1001, 18 U.S.C. § 1621, and 18 U.S.C. § 1623 (five years imprisonment
and/or fines). I certify under penalty of perjury under the laws of the United States that the foregoing is true and correct.

Executed on:

 

 

(Date) Signature

 

Corporate Position

Page 15 Initials

Attachment B
ATTACHMENT C

IRS Form 4506
Request for Copy of Tax Return
com 4506 Request for Copy of Tax Return
(March 2019: > Do not sign this form unless all applicable lines have bean completed. OMB No. 1545-0429
> Request may be rejected if the form is incomplete or [lfegible.

Department of the Treasury + : 2
Internal Revenue Service » For more information about Form 4506, visit www.irs.gov/form4506,

Tip. You may be able to get your tax return or return information from other sources. If you had your tax return campleted by a paid preparer, they
should be able to provide you a copy of the return. The IRS can provide a Tax Return Transcript for many returns free of charge. The transcript
provides most of the line entries from the original tax return and usually contains the information that a third party (such as a mortgage company)
requires. See Form 4506-T, Request for Transcript of Tax Return, or you can quickly request transcripts by using our automated self-help service
tools. Please visit us at IRS.gov and click on “Get a Tax Transcript...” or call 1-800-908-9946.

 

Ya Name shown on tax return. !f a foint return, enter the name shown first. 1b First social security number on tax roturn,
individual taxpayer identification number, or
employer identification number {see instructions)

 

2a If a joint return, enter spouse’s name shown on tax return. ' 2b Second social security number or individual
taxpayer Identification number if joint tax return

 

 

3 Current name, address (including apt., room, or suite no.), city, state, and ZIP code {see instructions)

 

4 Previous address shown on the last return filed if different from line 3 (see instructions}

 

5 If the tax return is to be mailed to a third party (such as a mortgag? company), enter the third party’s name, address. and telephone number.

 

Caution: If the tax return is being mailed to a third party, ensure that you have filed in lines 6 and 7 before signing. Sign and date the form once you
have filled in these lines, Completing these steps helps to protect your privacy, Once the IRS discloses your tax return to the third party listed on line
5, the IRS has no control over what the third party does with the information, If you would like to limit the third party's authority to disclose your return
information, you can specify this limitation in your written agreement with the third party.

 

6 Tax return requested. Form 1040, 1120, 941, ete, and all attachments as originally submitted ta the IRS, including Form(s) W-2,
schedules, or amended returns. Copies of Forms 1040, 1040A, and 1040EZ are generally available for 7 years from filing before thay are
destroyed by law. Other returns may be available for a longer period of time. Enter anly one return number, If you need more than one
type of return, you must complete another Form 4506. »

 

 

 

 

 

 

 

 

 

 

 

 

Note: If the copies must be certified for court or administrative proceedings, check here . ns Oo
7 Year or period requested. Enter the ending date of the year or period, using the mm/dd/yyyy format. If you are requesting more than
eight years or periods, you must attach another Form 4506.
8 ‘Fee. There is a $50 fee for each return requested. Full payment must be included with your request or it will
be rejected, Make your check or money order payable to “United States Treasury.” Enter your SSN, ITIN,
or EIN and “Form 4506 request” on your check or money order. :
a Cost for each return toe ee wee $ 50.00
b Number ofreturnsrequestedontinge7. 2 6 ee ee
c Totalcost. Multiply lineSabytine8b . . . $
9 If we cannot find the tax return, we will refund the fee. If the rafund should go to the third party listed online 5, checkhere . . s+ CJ

 

Caution: Do not sign this form unless all applicable lines have been completed.
Signature of taxpayer(s). | declare that Tam either the taxpayer whose name is shown on line 1a ar 2a, of a person authorized to obtain the tax retum

requested. If the request applies to a joint return, at least one spouse must sign. It signed by a corporate officer, 1 percent or more shareholder, partner,

managing member, guardian, tax matters partner, executor, receiver, administrator, trustee, or party other than the taxpayer. | certify that | have the authority to

execute Form 4506 on behalf of the taxpayer. Note: This form must be received by IRS within 120 days of the signature date.

(0 Signatory attests that he/she has read the attestation clause and upon so reading
declares that he/she has the authority to sign the Form 4506. See instructions.

|

Sign Signature (see instructions} Date
Here

Phone number of taxpayer on line
taor 2a

 

> ‘Title (it lina ta above Is a corporation, partnership, estate, or trust)

 

> Spouse's signature Cate
For Privacy Act and Paperwork Reduction Act Notice, see page 2. Cat. No. 41721E orm 4506 ev. 3-2019)
. ° Attachment é
Form 4508 (Rev. 3-2019)

Section references are to the Internal Revenue Code
unless otherwise nated.

Future Developments

For the [atest information about Form 4506 and Its
instructions, go to www.irs.gov/formd506,
Information about any recent developments affecting
Form 4506, Form 4506-T and Form 4506T-EZ will be
posted on that page.

General instructions

Caution: Do not sign this form unless ail applicable
linss have been completed.

Purpose of form, Use Form 4506 to requast a copy
of your tax return, You can also designate (on fine 5)
a third party to receive the tax return.

How long will It take? It may take up to 75
calendar days for us to process your request.

Tip. Use Form 4506-T, Request for Transcript of Tax
Retum, to request tax retum transcripts, tax account
information, W-2 information. 1099 information.
verification of nonfiting. and records of account.

Automated transcript request. You can quickly
tequest transcripts by using our automated self-help
service tools. Please visit us at IRS.gov and click on
“Get a Tax Transcript...” or call 1-800-908-9946.

Where to file. Attach payment and mall Form 4506
to tha address below for the state you {ived in. or the

Chart for all other returns

If you lived In
or your business
was in:

Mall to:

 

Alabama, Alaska,
Arizona, Arkansas,
Califomia, Colorado.
Connecticut, Delaware,
District of Cotumbia,
Florida, Georgla, Hawaii,
tdaho, Ittingis, Indiana,
fowa, Kansas, Kentucky,
Louisiana, Maine,
Maryland,
Massachusetts,
Michigan, Minnesota,
Mississippi,

Missouri, Montana,
Nebraska, Nevada, New
Hampshire, New Jersey,

New Mexico, New York.
Narth Carotina,

North Dakota, Ohio,
Oklahoma, Oregon.
Pennsylvania, Rhode
Island, South Carolina,
South Oakota.
Tennessee. Texas. Utah,
Vermont, Virginia,

Internal Revenue Service
RAIVS Team

P.O. Box 9941

Mail Stop 6734

Ogden, UT 84409

state your business was in, when that retum was
filed. There are two address charts: one for
individual returns (Form 1040 series) and one for all

other returns.

{f you are requesting 2 retum for more than one
year or period and the chart below shows two
different addresses, send your request to the
address based on the address of your most recent

retum.

Chart for individual returns

(Form 1040 series)

If you filed an
individual return
and lived in:

Mail to:

 

Alabama, Kentucky,
Louisiana. Mississippi,
Tennessee, Texas, a
foreign country, American
Samoa, Puerto Rico,
Guam, the
Commonwealth of the
Northern Mariana Islands,
the U.S. Virgin Islands, or
A.P.O. or F.P.O, address

Intemal Revenue Service
RAIVS Team

Stop 6716 AUSC
Austin, TX 73301

 

Alaska, Arizona,
Arkansas, Califamia,
Colorado, Hawaii, idaho,
{llinais, Indiana, towa,
Kansas, Michigan,
Minnesota, Montana,
Nebraska, Nevada, New
Mexico, North Dakota,
Oklahoma, Oregon,
South Dakota, Utah,
Washington, Wisconsin,
Wyoming

Internal Revenue Service
RAIVS Team

Stop 37106

Fresno, CA 93888

 

Connecticut,

Delaware. District of
Columbia, Florida,
Georgia, Maine,
Maryland,
Massachusetts,
Missouri, New
Hampshire, New Jersey,
New York, North
Carolina, Ohio,
Pennsylvania, Rhode
Island, South Carolina,
Vermont, Virginia, West
Virginia

intemal Revenue Service
RAINS Team

Stop 6705 S-2

Kansas City, MO

64869

 

Washington, West
Virginia, Wisconsin,
Wyoming, a foreign
country, American
Samoa, Puerto Rico,
Guam, the
Commonwealth of the
Northern Mariana
Islands, the U.S. Virgin
tslands, or A.P.O, or
F.P.0, address.

 

Specific Instructions

Line 1b. Enter your employer Identification number
{EIN) if you are requesting a copy of a business
return, Otherwise, enter the first social sacunty
number (SSN) or your individual taxpayer
identification number (ITIN) shown on the return. For
example, if you are requesting Form 1040 that
includes Schedule C (Form 1040), enter your SSN.

Line 3, Enter your current address, If you use a P.O.
box, please include it on this line 3.

Line 4. Enter the address shown on the last return
fitac if different from the address entered on line 3.

Note: { the addresses on lines 3 and 4 are different
and you have not changed your address with the
IRS, file Form 8822, Change of Address. Far a
business address, file Form 8822-B, Change of
Address or Responsibte Party — Businass.

Signature and date. Form 4506 must ba signed and
dated by the taxpayer listed on line 1a or 2a. The
IRS must receive Form 4506 within 120 days of the
date signed by the taxpayer or it will be rejected.
Ensure that ail applicable tines ara completed before
signing.

You must check the box in the
A signature area to acknowledge you
have the authority to sign and request
Crash the information. The form will not be
processed and returned to you if the box is
unchecked.
individuals, Copies of jointly filed tax retums may
be furnished to either spouse. Only one signature is
required, Sign Form 4506 exactly as your name
appeared on the original return. If you changed your
name. also sign your current name,

Page 2

Corporations, Generally, Form 4506 can be
signed by: (1) an officer having legal authority to bind
the corporation, (2} any person designated by the
board of directors or other governing body, or (3)
any officer or employee on written request by any
principal officer and altested to by the secretary or
other officer. A bona fide shareholder of record
owning 1 percent or more of the outstanding stock
of the corporation may submit a Form 4506 but must
provide documentation to support tha requaster's
right to receive the Information,

Partnerships, Generally, Form 4506 can be
signed by any person who was a member of the
partnership during any part of the tax period
requested on line 7,

All others. See saction 6103(e) if the taxpayer has
died, is insolvent, is a dissolved corporation, or if a
trustee, guardian, executor, receiver, or
administrator is acting for the taxpayer.

Note: if you are Heir at law, Next of kin, or
Benaticiary you must be able to establish a material
interest in the estate or trust.

Documentation. For entities other than individuals,
you must attach the authorization document. For
example, this could be the letter from the principal
officer authorizing an employee of the corporation or
the letters testamentary authorizing an Individual to
act for an astate.

Signature by a representative. A representative
can sign Form 4506 for a taxpayer only if this
authority has been specifically delegated to the
representative on Form 2848, line 5a. Form 2848
snowing the delegation must be attached to Form

 

Privacy Act and Paperwork Reduction Act
Notics. We ask for the information on this form to
establish your right to gain access to the requested
return(s} under the Internal Revenue Code. We naed
this information to properly identify the return(s) and
respond to your request. if you request a copy of a
tax return, sections 6103 and 6109 require you to
provide this information, including your SSN or EIN,
to process your requast. if you do not provide this
information, we may not be able to process your
request, Providing false or fraudulent information
may subject you to penattias.

Routine uses of this information include giving it to
the Department of Justice for civil and criminal
litigation, and cities, states, the District of Cofumbia,
and U.S. commonwealths and possessions for use
in administering thelr tax laws. We may also
disclose this information to other countrias under a
tax treaty, to federal and state agencias to enforce
federal nontax criminal taws, or to federal law
enforcement and Intelligence agencies to combat
terrorism.

You are not required to provide the information
requested on a form that is subject to the Paperwork
Reduction Act unless the form displays a valid OMB
control number. Books or records relating to a form
or its instructions must be retained as fong as their
contents may become material in the administration
of any Internal Revenus law. Generally, tax returns
and return information are confidential, as required
by section 6103.

The time needed to compiste and file Form 4506
will vary depending on individual circumstances. The
estimated average time is: Leaning about the law
or the form, 10 min.; Preparing the form, 16 min.;
and Copying, assembting, and sending the form
to the IRS, 20 min.

ff you have comments concerning the accuracy of
thasa time estimates or suggestions for making
Form 4506 simpler. we would ba happy to haar from
you, You can write to;

Internal Revenue Service

Tax Farms and Publications Division

1111 Constitution Ava. NW, IR-6526

Washington, DC 20224.

Do not send the form to this address. instead, see
Where to file on this page.

Attachment C
ATTACHMENT D

Consent to Release of
Financial Information
UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

 

FEDERAL TRADE COMMISSION, and

OFFICE OF THE ATTORNEY GENERAL,
STATE OF FLORIDA, DEPARTMENT OF
LEGAL AFFAIRS,

Plaintiffs, Case No.

Vv.

GDP NETWORK LLC, a Florida limited liability
company,

)

)

)

)

)

)

}

)

)

)

)

)
G & G SUCCESS LLC, a Florida limited liability)
company also doing business as YF SOLUTION )
LLC, QSC PROFESSIONALS, and G.C.D. )
MANAGEMENT LLC, )
)

G & N SQUARED LLC, a Florida limited liability )
)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

company also doing business as DYNAMIC
SOLUTION GROUP,

GINO DE PAZ, individually and as a member,
manager, or owner of GDP NETWORK LLC,

GRACE DE PAZ, individually and as a member,
manager, or owner of G & G SUCCESS LLC and
G & N SQUARED LLC, and

SHABANA KHUBLAL, individually and as a
member, manager, or owner of G & N SQUARED
LLC,

Defendants.
_)

CONSENT TO RELEASE OF FINANCIAL INFORMATION

CONSEN!L TO RELEAS tS eee

1 Attachment D
I, , of
(city or province and country), do hereby direct any person, bank, savings and loan
association, credit union, depository institution, finance company, commercial lending
company, payment processor, payment processing entity, common carrier, customs broker,
commercial mail receiving agency, mail holding and/or forwarding company, brokerage
house, escrow agent, money market or mutual fund, title company, commodity trading
company, or trustee, that holds, controls or maintains custody of assets, wherever located,
that are owned or controlled by me, or any of the above Defendants, in whole or in part, or at
which I, or any of the above Defendants, have an account of any kind upon which I am
authorized to draw, and its officers, employees and agents, to disclose ail information and
deliver copies of all documents of every nature in its possession or control which relate to the
said accounts to any attorney for Plaintiffs, and to give evidence relevant thereto, in the
above captioned matter, Federal Trade Commission and Office of the Attorney General, State
of Florida, Department of Legal Affairs v. GDP Network LLC, et al., now pending in the
United States District Court for the Middle District of Florida, and this shall be irrevocable
authority for so doing. This direction is intended to apply to the laws of countries other than
the United States of America which restrict or prohibit the disclosure of bank or other
financial information without the consent of the holder of the account, and shail be construed
as consent with respect thereto, and the same shall apply to any of the accounts for which I

may be the relevant principal.

Dated: , 2020

 

[Signature]

 

[Print Name]

2 Attachment D

 
